Opinion by
Wilson, J.
It was stipulated that 144,532 gallons of naphthenic acid, weighing 8.155 pounds per gallon and appraised at 9 cents per pound, were imported on the entry the subject of protest 302774-K and that 100,395 gallons, weighing 8.166 pounds per gallon and appraised at 9 cents per gallon, were imported on the entry the subject of protest 32043-DK. In accordance therewith, it was held that the merchandise covered by protest 302774-K is subject to duty at *3236J4 percent under paragraph 1, as modified, supra, on a dutiable value of $106,079, together with the applicable internal revenue tax, and the merchandise covered by protest 320434-K on a dutiable value of $73,784.30, together with the applicable internal revenue tax.